 

Case: 1:17-cv-09249 Document #: RS

   

ileg 10/29/18 Page 1 of 3 PagelD #:38 (\,

John Baldwin
Acting Director

Bruce Rauner
Governor

The Illinois Department of Corrections

Pontiac Correctional Center
700 W. Lincoln Street, P.O. Box 99 « Pontiac, IL 61764 * (815) 842-2816 TDD: (800) 526-0844

 

 

October 19, 2018 E-

|

United States District Court UT 2 2019 xv
Northern District of Lllinois OM,
C AS

219 S. Dearborn St. “ERK, US, Dis BRUTON
IRICT ¢ |

Chicago, IL 60604 OURT

Re: Quinn Rickert, M38296
Case #: 17-cv-9249

Please be advised Offender Quinn Rickert, M38296 was released from the Pontiac
Correctional Center on October 19, 2018. Our records indicate he has outstanding
court ordered fees.

Sincerely,

Allen,
usiness Administrator
Pontiac Correctional Center

cc: Trust Office; File

 

 

 

 

Mission: To serve justice in Illinois and increase public safety by promoting positive change in
offender behavior, operating successful reentry programs, and reducing victimization.

www. illinois.gov/idoc
   

ocument #: 15 Filed: 10/29/18 Page 2 of 3 PagelD #:39

 

 

«Pepin, 704

United States District Court
Northern District of Illinois
219 S. Dearborn St.
Chicago, IL 60604

AACA
10/29/2018-27

OESieos coos peeFdy yA fed fag fUAUpp ip ghjegylfiypeds fla fiafyliyypqeiy jf

itt
if
.

 

 
 

 
